OPINION — AG — ** JUDGES, JUSTICES — MUNICIPAL COURTS ** THE PROVISIONS ARTICLE VII, SECTION 11(B), OKLAHOMA CONSTITUTION, PROHIBITS JUSTICES AND JUDGES OF THIS STATE, EXCEPT THOSE OF MUNICIPAL COURTS, FROM ACCEPTING EMPLOYMENT AS A PART TIME INSTRUCTOR IN A STATE INSTITUTION OF HIGHER EDUCATION AND ACCEPTING COMPENSATION FOR SUCH EMPLOYMENT. (LIMITATIONS OF EMPLOYMENT, POSITIONS OF PROFIT, DUAL COMPENSATION, STATE OFFICERS, COURT, JUDGES, SCHOOLS, COLLEGES, UNIVERSITIES, SALARY DUAL OFFICE HOLDING, JUDICIARY) CITE: ARTICLE VII, SECTION 11 (NEAL LEADER) ** SEE OPINION NO. 88-514 (1988) ** ** SEE: OKL., 814 P.2d 1040 (1991), BROWN V. LILLARD **